Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference, Tennant et al. after having all the limitations does not specifically teach canceling echo in the near-field beam signals, performing near-field non-linear processing (NLP) on the near-field beam signals to reduce residual echo in the near-field beam signals; generating a near-field NLP gain based on the near-field NLP, synthesizing near-field comfort noise from based on both the far-field noise level estimate and the near-field NLP gain so that the near-field comfort noise is similar to the far-field comfort noise, and applying the near-field comfort noise to the near-field beam signals to produce near-field output signals. Tennant teaches that the far-field noise cancellation process 150 has the ability to cancel far-field noise (see paragraph 0047), it is clear that the system of Tennant is applying the far-field comfort noise to the far-field beam signals to produce far-field output signals (see also paragraph 0039). So it is clear that the prior arts of record does not teach the amended independent claims. 

          For the above reasons, claims 2-8, 10-16 and 18-20 are allowed for their dependency from independent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                  /MD S ELAHEE/                                                                                                                                                                                             MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
March 4, 2022